DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-31, 35-45, 49-59, 61-73, 80-91 filed September 19, 2022 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
 As indicated in the Office Action of 04/19/2022, claims 73 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022. In addition, Applicant’s election without traverse of Formula I-c as the species of Formula (I) and palbociclib as the species of CDK 4/6 inhibitor in the reply filed on 01/12/2022 is acknowledged. Claims 4, 6, 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022. Claims 1-3, 5,  7, 10-31, 35-45, 49-59, 61-72, and 80-91 are the subject matter of this Office Action. 

 Response to Amendment
Applicant’s amendments, filed 09/19/2022 are acknowledged.  Claims 32-34 and 46-48 have been canceled in its entirety. 
 In view of Applicant’s amendments, the pending 35 U.S.C 103(a) rejection of claims 1, 3, 5, 7, 10-25, 28 and 30 in view of Crews (US2018/0155322) is withdrawn as Crews does not specifically teach the CDK inhibitor palbociclib. In addition, the double patenting rejection of record over copending Application 16932072 is withdrawn as copending claims of Application 16932072 no longer embrace the administration of a combination of a compound of Formula (I) and palbociclib. 
 Applicant's arguments, filed 09/19/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
  
Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 10-25, 28, 30, 32-59, 61-72 and 80-91 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver (Clinical Cancer Research Vol. 21 pages 4760-4766 published 2015) in view of Crew (US2018/0155322 published 06/07/2018).
Beaver teaches administration of the CDK 4/6 inhibitor palbociclib is an efficacious strategy to treat metastatic ER+ HER2- breast cancer in a subject in need (abstract, page 4765, Table 1). Beaver teaches orally administering palbociclib, once a day for 21 straight days in doses of 125 mg per day to the neoplastic patient, followed by 7 days of rest. Repeated dosing cycles of palbociclib to said patient is embraced in the methodology of Beaver. 
Beaver also teaches administration to said neoplastic patients wherein said patient is in a fasted state, or alternatively, wherein palbociclib is administered with food (page 4761, left col.) Beaver suggests that palbociclib absorption is low in a fasted population and food intake increase the palbociclib exposure in a small subset of the treated population (page 4761 left col.). 
Beaver further teaches that anti-estrogen therapy is desirable to combine with palbociclib, as palbociclib, in combination with anti-estrogen therapy effectively inhibited proliferation of ER+ breast cancer cells in patients and increased progression free survival compared to anti-estrogen alone (page 4761 left col., Table 1). 
 However, Beaver does not specifically teach administering a compound of Formula (I) to a subject in combination with palbociclib in order to effectively treat breast cancer in the afflicted subject. 
Crew teaches compound 411 (elected compound Formula I-c) as a potent estrogen receptor degrader, effective for the treatment of breast cancer in a subject in need ([0093], [1067], [1209], [1602] claim 1, 27, 30). Crew teaches administration of a therapeutically effective amount of said estrogen receptor degrader in order to effectively treat the neoplastic disorder in the subject in need. Crew teaches oral administration of said agent, in doses of 25-250 mg, which overlaps with the therapeutically effective amounts embraced in the instant claims ([1048]). Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Regarding the limitation of claims 24-25, 28 and 30, said compound of Formula (I) is formulated as a tablet for oral administration, further comprising pharmaceutically acceptable excipients, such as lactose, glidants such as colloidal silica ([1051]- [1052]).
Regarding the limitation of claims 13-14, administration of said compound of Formula (I) once per day, or alternatively, in multiple doses is embraced in the regimen of Crew ([1050]). Regarding the limitation of 32, Crew teaches that said estrogen receptor degrader can be administered in combination with a second anti-cancer agent, such as a CDK inhibitor ([1068]-[1069]).  
  Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the estrogen receptor inhibiting compound of Formula (I) to the metastatic ER+ HER2- breast cancer treating palbociclib regimen of Beaver in order to arrive at the claimed methodology.
MPEP 2143 provides a rationale for a conclusion of obviousness including (A) Combining prior art element according to known methods to obtain predictable results;
In the instant case, considering it was known in the art that compounds of Formula (I), such as Formula I-c) are potent anti-estrogens effective for the treatment of breast cancer in a subject, coupled with the knowledge that it was known that combining anti-estrogen therapy with palbociclib is an effective strategy to treat ER+ breast cancer pathogenesis in a subject, said artisan incorporated the anti-estrogen Formula (I) with palbociclib with a reasonable expectation that said resulting combination would have effectively treated metastatic ER+ HER2- breast cancer in the treated subject.
  Regarding the limitation of claims 20-23, wherein the therapeutically effective amount of Formula (I) yields a pharmacokinetic profile of a mean day 15 AUC tau of greater than 4000 ng*hr/mL but less than 4500 ng*hr/mL and a mean day 15 Cmax of greater than 215 ng/mL but less than 235 ng/mL, Applicant is reminded that properties that accrue from a process step of orally administering 25-250 mg of Formula (I) to treat breast cancer in a subject are considered characteristic features of the claimed regimen.
  It is noted MPEP 2112 discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the orally administered 25-250 mg of Formula (I) in the breast cancer will not result in the pharmacokinetic profile as claimed. 
Lastly, regarding the limitation of wherein palbociclib is administered before or alternatively, after a compound of Formula (I) (claims 55-58, 67-70), Applicant is reminded of MPEP 2144.05 wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
 
Applicant traverses. Applicant asserts that Beaver does not specifically teach combining a compound of Formula (I), such as compounds of Formula (I-a) through (I-i) with palbociclib in order to treat breast cancer in a subject in need and the combination of Crew fails to cure the deficiencies of Beaver, as Crew does not teach combining compounds of Formula (I) with the CDK inhibitor palbociclib. 
 
Response to Arguments
Applicant’s arguments, filed 09/19/2022 are acknowledged and have been carefully considered. The Examiner acknowledges and does not dispute Applicants contention that none of the prior art references explicitly teach the combination as claimed. However, the Examiner recognizes that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). Applicant is also reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).   
In the present case, it was known in the art of Crew that compounds of Formula (I), such as Formula (I-c) are potent anti-estrogens effective for the treatment of breast cancer in a subject and are suitable to be combined with CDK inhibitors to treat neoplastic disorders. Considering that it was known that combining anti-estrogen therapy with palbociclib is an effective strategy to treat ER+ breast cancer tumorigenesis in a subject as taught by Beaver, said artisan would have been guided by the teachings of Crew and Beaver and incorporated the anti-estrogen Formula (I) with palbociclib with a reasonable expectation that said resulting combination would have effectively treated metastatic ER+ HER2- breast cancer in the treated subject. Moreover, Applicant has not provided any objective evidence of showing that replacing the CDK inhibitor palbociclib in the regimen of Beaver and Crew with an alternative CDK inhibitor (e.g., ribociclib, abemaciclib, dinaciclib, AT7519M) is ineffective at treating the claimed neoplastic disorder, and as such, the rejection of record is maintained. 
  
NEW REJECTION NECESSITATED BY AMENDMENT
Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beaver (Clinical Cancer Research Vol. 21 pages 4760-4766 published 2015) and Crew (US2018/0155322 published 06/07/2018) as applied to claims 1-3, 5, 7, 10-25, 28, 30, 32-59, 61-72 and 80-91 above, in view of Bittorf (US2007/0218138 published 09/20/2007).
 As disclosed above, the combination of Beaver and Crew render obvious the treatment of ER+, HER2- metastatic breast cancer in a subject in need comprising administering an effective amount of the anti-estrogen compounds of Formula (I), in combination with an effective amount of the CDK inhibitor palbociclib. 
The combination of Beaver and Crew teaches compound 411 (elected compound Formula I-c) as a potent estrogen receptor degrader, effective for the treatment of breast cancer in a subject in need ([0093], [1067], [1209], [1602] claim 1, 27, 30). Crew teaches administration of a therapeutically effective amount of said estrogen receptor degrader in order to effectively treat the neoplastic disorder in the subject in need. Crew teaches oral administration of said agent, in doses of 25-250 mg, which overlaps with the therapeutically effective amounts embraced in the instant claims ([1048]). Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Regarding the limitation of claims 24-25, 28 and 30, said compound of Formula (I) is formulated as a tablet for oral administration, further comprising pharmaceutically acceptable excipients, such as lactose, glidants such as colloidal silica ([1051]- [1052]).
Regarding the limitation of claims 13-14, administration of said compound of Formula (I) once per day, or alternatively, in multiple doses is embraced in the regimen of Crew ([1050]). Regarding the limitation of 32, Crew teaches that said estrogen receptor degrader can be administered in combination with a second anti-cancer agent, such as a CDK inhibitor ([1068]-[1069]).  
However, the combination of Beaver and Crew does not specifically teach wherein the tablet comprises the emulsifier hydroxypropyl methylcellulose (Hypromellose), vitamin E TPGS as the surfactant, microcrystalline cellulose as the binder, sodium croscarmellose as the disintegrant and silica dioxide as the glidant and sodium stearyl fumarate as the lubricant.
 Bittorf teaches tablet formulation for small molecule drugs comprising a molecular weight of less than 1000 daltons and comprise no aqueous solubility (less than 1.0 g/mL [0123]-[0124], [0206]-[0207]). 
 
    PNG
    media_image1.png
    824
    849
    media_image1.png
    Greyscale

 As evidenced by CAS Registry database, the compounds of Formula (I) comprise a molecular weight of 723.9 g/mole and a calculated aqueous solubility of 1.1 x 10-9 g/mL, which corresponds to comprising no aqueous solubility.  Bittorf teaches solid tablet formulation for said poorly soluble drugs comprising vitamin E TPGS, the filler lactose, the disintegrant sodium croscarmellose, the binder hydroxypropyl methylcellulose, colloidal silica dioxide and lubricant sodium stearyl fumarate (Table 13). 
  Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to prepare a tablet comprising the poorly soluble breast cancer treating compound of Formula (I), comprising the emulsifier hydroxypropyl methylcellulose (Hypromellose), the surfactant vitamin E TPGS, the binder lactose, the disintegrant sodium croscarmellose and the lubricant sodium stearyl fumarate in view of Bittorf. 
Motivation to formulate the orally administered breast cancer treating compound of Formula (I) in a tablet comprising the emulsifier hydroxypropyl methylcellulose (Hypromellose), the surfactant vitamin E TPGS, the binder microcrystalline cellulose, the disintegrant sodium croscarmellose and the lubricant sodium stearyl fumarate flows logically from the fact that said tablet formulation was suitable for compounds with molecular weights of less than 1000 g/mole that comprise poor aqueous solubility. Accordingly, said artisan would have readily predicted that formulating said compound of Crew, in the tablet formulation of Bittorf would have effectively delivered the breast cancer treating compound to the targeted tissue. 

Applicant traverses. Applicant argues that Crew fails to teach incorporating palbociclib in combination with compounds of Formula (I) in order to treat breast cancer embraced within claims 1-3, 5, 7, 10-25, 28, 30, 32-59, 61-72 and 80-89, and that the combination of Bittorf fails to cure the deficiencies of Crew.
 
 Response to Arguments
Applicant’s arguments, filed 09/19/2022 have been carefully considered but remain unavailing. Applicant is also reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).   
In the present case, it was known in the art of Bittorf to formulate small molecule drugs comprising a molecular weight of less than 1000 daltons and comprise no aqueous solubility (less than 1.0 g/mL [0123]-[0124], [0206]-[0207]) into tablet compositions by employing the pharmaceutically acceptable excipients vitamin E TPGS, the filler lactose, the disintegrant sodium croscarmellose, the binder hydroxypropyl methylcellulose, colloidal silica dioxide and lubricant sodium stearyl fumarate (Table 13). Considering the compounds of Formula (I) comprise a molecular weight of 723.9 g/mole and a calculated aqueous solubility of 1.1 x 10-9 g/mL, which corresponds to comprising no aqueous solubility (as evidenced by CAS Registry Database), said artisan would have readily predicted that formulating said compound of Formula (I) in the regimen of Crew and Beaver in the tablet formulation comprising pharmaceutically acceptable excipients vitamin E TPGS, the filler lactose, the disintegrant sodium croscarmellose, the binder hydroxypropyl methylcellulose, colloidal silica dioxide and lubricant sodium stearyl fumarate of Bittorf, the resulting tablet would have effectively delivered the breast cancer treating compound to the targeted tissue.  
 
Double Patenting-Rejection(s) Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5,7,10-12, 16-19, 41-44, 59, 61-62, 71-72, 80-82, 90-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, 17, 19 and 21-25 of U.S. Patent No. 10,899,742. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13, 15, 17, 19, and 21-25 of U.S. Patent 10,899,742 and the pending claims embrace the administration of a therapeutically effective amount of a compound of Formula (I) and the CDK 4/6 inhibitor palbociclib in order to effectively treat breast cancer in a subject in need. Column 428 lines 1-10 of U.S. Patent 10,899,742 teaches oral administration of said compound of Formula (I), in doses of 25-250 mg, which overlaps with the therapeutically effective amounts embraced in the instant claims. 
 Applicant traverses. Applicant asserts that the present claims differ from that of claims 1-13, 15, 17, 19, and 21-25 of U.S. Patent 10,899,742 do not claim wherein the effective amount is about 10-1000 mg as recited in the present claims. 
 Response to Arguments
Applicant’s arguments are acknowledged and have been carefully considered but remain unpersuasive. It is noted that claims 1-13, 15, 17, 19, and 21-25 of U.S. Patent 10,899,742 do not specifically state the limitation of administering an effective amount of compound of Formula (I) wherein the effective amount is from 10-1000 mg as recited in the instant claims. However, the court in In Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12)... and that “[t]here is nothing that prevents us from looking to the specification to determine the proper scope of the claims. Thus, we have expressly held that, when a patent claims a compound, a court performing obvious-type double patenting analysis should examine the specification to ascertain the coverage of the claim." (page 12). Furthermore, the court expounds that a "[p]erson of ordinary skill in the art is deemed to read all the claim term and not only in context of the particular claim in which the disputed term appears, but in the context of the entire patent including the specification" ICU Med., Inc v. Alaris Med Sys., Inc., 558, F.3d 1368, 1374 (Fed. Cir 2009) and (page 14 of the opinion).
In the present case, Column 428 lines 1-10 of U.S. Patent 10,899,742 teaches oral administration of said compound of Formula (I), in doses of 25-250 mg, which overlaps with the therapeutically effective amounts embraced in the instant claims. As such, the presently claimed subject matter still overlaps with the methodology embraced within claims 1-13, 15, 17, 19, and 21-25 of U.S. Patent 10,899,742 and the rejection is maintained.  

 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628